Title: Thomas Jefferson to John Wood, 26 November 1817
From: Jefferson, Thomas
To: Wood, John


                    
                        Dear Sir
                        Poplar Forest
Nov. 26. 17.
                    
                    I recieved your favor of the 10th as I was preparing to set out for this place, which will explain the delay, as well as the place, of it’s acknolegement. the suggestion in my letter of the last summer (for I cannot here quote it’s date) was from myself purely, and intended to enable me to say to the Visitors of the Central college, whether you would be willing to accept of the Classical professorship there; and altho’ I have not here your answer, I certainly understood it as saying that you did not think you could again submit to any sedentary calling. I considered this too as declining that situation the more explicitly, as you observed, as an additional obstacle, that you should have to resume your survey not yet finished. when therefore the visitors afterwards met to take measures for consult on providing a classical & mathematical professor I either communicated your letter, or my impression of it to them, I do not remember which, and they proceeded to measures for procuring those two professors from Europe, who it is expected may be here in Spring or early Summer. not having yet returns of our subscription papers, we are still uncertain what may be the scale of our institution. if these should enable us to add a third professorship for the Physical sciences, it will be as much as we at present expect, and the hope of one for the Ideological branches must await further donations.
                    I thank you for your information of Wakefield’s Lexicon. I rather understand from the expressions you quote that it is a work in which he is ‘persevering,’ consequently still in hand & not yet published. a good Gr. & Eng. Lexicon is certainly a desideratum. it often happens that the Latin word given as the equivalent of the Greek one, has many significations in English, and it cannot be expected that all these belong to the Greek word also. it is better then at once to give the English equivalents. a well rendered translation of Scapula would be the best of all. I find it the only one to which I can turn for thoro’ satisfaction. Accept the assurance of my great respect and esteem.
                    Th: Jefferson
                